Affirming.
The returns in the local option election, held September 30, 1946, in Magisterial District No. 4, of Pike County, were 749 votes in favor of outlawing the sale of intoxicating liquor, and 589 against. The contestant succeeded in obtaining a judgment invalidating the election on the ground that it was not advertised by the posting of handbills "in five conspicuous places in each precinct" for at least two weeks. KRS 242.040. The contestees appeal. *Page 134 
The pleadings in this case are like those held in Hughes v. Ramey, 305 Ky. 127, 203 S.W.2d 63, to have sufficiently presented the issues as to the omission of such legal advertisement and mistake in the report of the sheriff that there had been proper publication.
The sheriff testified that he posted notices in four precincts, but so far as the record shows none were posted in five other precincts of the district. Lesten Justice was the deputy sheriff assigned to post the notices and he frankly testified that he did not do so.
The judgment is affirmed.